    Case 4:21-cv-01641 Document 7 Filed on 05/19/21 in TXSD Page 1 of 30




               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION

QUINTIN PHILLIPPE JONES,                §
             Plaintiff,                 §
                                        §        No. 4:21-cv-01641
                                        §        Hon. George C. Hanks, Jr.
DAVID GUTIERREZ, et al.,                §        DEATH PENALTY CASE
             Defendants.                §

    DEFENDANT’S RESPONSE IN OPPOSITION TO PLAINTIFF
    JONES’S EMERGENCY MOTION FOR STAY OF EXECUTION
      Plaintiff Quintin Jones was convicted and sentenced to death in 2001 for

the murder of Berthena Bryant, his elderly great-aunt, in the course of

committing robbery. He is scheduled to be executed after 6:00 p.m. (Central

Time) on Wednesday, May 19, 2021. Jones has challenged his conviction

and death sentence in both state and federal court. His claims have been

rejected in each instance.

      On the day of his execution Jones filed a Complaint Filed under 42 U.S.C.

§ 1983, ECF No. 1, an Emergency Motion for Stay of Execution, ECF No. 3,

and a Motion for Resolution of the Motion for Stay of Execution on an

Expedited Basis, ECF No. 5. Jones seeks a stay of May 19th execution date, so

that he can challenge the process by which the Texas Board of Pardons and

Paroles failed to recommend commutation of his sentence to the Governor,

arguing that it “raises the strong presumption that its decision was tainted by

racial discrimination.” ECF No. 3, at 1. Jones relies solely on the fact that the

                                       1
     Case 4:21-cv-01641 Document 7 Filed on 05/19/21 in TXSD Page 2 of 30




Board recommended clemency to Thomas Whitaker, who is white, but denied

clemency to Jones, who is black, despite the fact that, in both cases, the victim’s

family is also the defendant’s family and the surviving family forgives the

defendant. ECF No. 3, at 3-4.

      Jones’s motion clearly fails to make the case for any stay and is instead

only a meritless tactic to delay imposition of his well-deserved sentence. Rhines

v. Weber, 544 U.S. 269, 277–78 (2005) (it is no secret that “capital petitioners

might deliberately engage in dilatory tactics to prolong their incarceration and

avoid execution of a sentence of death.”).

      A stay of execution is an equitable remedy and, as such, it “must be

sensitive to the State’s strong interest in enforcing its criminal judgments

without undue interference from the federal courts.” Hill v. McDonough, 547

U.S. 573, 584 (2006) (citing Nelson v. Campbell, 541 U.S. 637, 649–650 (2004)).

Jones’s state and federal collateral proceedings have long run their course in

the many years since he was sentenced to death. The State has a compelling

interest in seeing that its laws are enforced and in carrying out executions as

scheduled. Further unnecessary delay hinders that interest.

      Such is especially true where, as here, Jones cannot succeed on his

claims because Jones fails to demonstrate a valid basis for relief. Supreme

Court precedent makes clear that clemency is the prerogative of the executive

branch, and not the business of the judiciary. Texas’ procedures are completely

                                        2
     Case 4:21-cv-01641 Document 7 Filed on 05/19/21 in TXSD Page 3 of 30




acceptable under the Supreme Court’s minimal standards governing clemency

proceedings. And Jones’s equal protection claim is wholly speculative and

conclusory. Jones provides no direct evidence that any member of the Board

acted with racial animus and only infers discrimination based on the disparate

treatment in Whitaker’s case. But Jones’s case is easily distinguishable from

Whitaker’s, as demonstrated below.

      Jones has the burden of persuasion on his stay request, and he is

required to make “a clear showing” that he is entitled to one. Hill, 547 U.S. at

584. Jones abjectly fails to make that showing. Accordingly, Jones’s motion for

a stay should be denied.

                       STATEMENT OF THE CASE

I.    Facts Concerning the Guilt-Innocence Stage.

      The Texas Court of Criminal Appeals (CCA) summarized the facts of the

case as follows:

      The victim was [Jones]’s eighty-three-year-old great-aunt,
      Berthena Bryant. Despite her income of less than $500.00 a
      month, Bryant occasionally made small loans to various people,
      including [Jones], and she kept a ledger recording the loans and
      their repayments. On September 10, 1999, Bryant told her sister,
      Mattie Long, that she had refused [Jones]’s request for a loan
      earlier in the day. Long testified that Bryant seemed uneasy about
      her conversation with [Jones]. The next morning, Bryant’s body
      was discovered in her home by neighbors. A bloody, broken
      baseball bat was recovered at the scene. Bryant’s car was located
      a half mile from her house and her purse and wallet were found in
      the car. The medical examiner, Dan Konzelman, testified to the
      existence of defensive bruising on Bryant's wrists and arms.

                                       3
      Case 4:21-cv-01641 Document 7 Filed on 05/19/21 in TXSD Page 4 of 30




       Konzelman also described Bryant’s various abrasions, bruises, and
       fractures, which included a broken collarbone and shoulder blade,
       two fractured ribs, and a fracture at the base of the skull.

       [Jones] was arrested for outstanding traffic warrants and for
       possession of a controlled substance on the same day that Bryant’s
       body was discovered. While in custody, [Jones] was questioned
       twice about Bryant’s murder by Detective Ann Gates. The first
       interview took place on the day he was arrested. Gates read [Jones]
       his Miranda warnings when she noticed that [Jones] had no
       reaction to the news of Bryant’s death. [Jones] gave a statement
       denying any involvement in Bryant’s murder and claiming an
       alibi. The next day, after being informed of his rights again, [Jones]
       accompanied Gates to various locations in an effort to corroborate
       his alibi. That same day he took a polygraph examination.

       When [Jones]’s alibi information did not check out and the
       polygraph indicated deception, Gates interviewed [Jones] a second
       time. Gates again read [Jones] his Miranda rights, [Jones] agreed
       to waive them, and [Jones] gave a second written statement (the
       “Gates statement”). In the Gates statement [Jones] stated that he
       had “another personality” named James who lived in his head. He
       stated that James had started living in his head since age ten or
       eleven when he was molested by his brother and cousin. [Jones]
       stated that James went to Bryant’s house to steal some money.
       After Bryant let him in and James could not find her purse, [Jones]
       stated that James lost his temper and started hitting Bryant with
       a bat she kept by the door. After that, James found Bryant’s purse
       and left in Bryant’s car. [Jones] stated there was $30.00 in
       Bryant’s purse. [Jones] then went to a friend’s house and bought
       drugs with the money. He later left Bryant's car in a parking lot.

Jones v. State, 119 S.W.3d 766, 770–71 (Tex. Crim. App. 2003).

II.    Facts Concerning Punishment and Sentencing.

       A.    The State’s case for future dangerousness

       In addition to the heinous nature of the crime, the jury heard a

considerable amount of evidence at the punishment phase concerning Jones’s

                                         4
    Case 4:21-cv-01641 Document 7 Filed on 05/19/21 in TXSD Page 5 of 30




violent disposition and potential for future dangerousness. Jones had been

convicted of several violent offenses before he became an adult, including an

assault of two teachers, possession of a handgun, and an assault of another

student by setting her hair on fire. 33 RR 55–69, 77–88; 34 RR 12, 79–81. Mark

Turner, one of the teachers assaulted by Jones, described Jones as “just going

crazy, just punching and biting and snarling . . . like the Tasmanian Devil,”

and explained that it took five male teachers and a police officer to restrain

and handcuff Jones. 33 RR 77–88. Jones had also been placed on probation for

assaulting someone as a gang initiation, and substantial evidence was

introduced about his numerous gang tattoos and membership in the Hoova

Crips gang. 34 RR 28–42.

      Evidence was also presented concerning Jones’s participation in the

unrelated murders of two other individuals—Marc Sanders and Clark Peoples.

John Williams, the fourteen-year-old son of Jones’s girlfriend, Paula Freeman,

testified that Jones had lived with them for several years. 34 RR 47–62.

Williams testified that one day while his mother was at work, Jones told him

to leave the house because Jones and his friend “Red” might do something that

would land them in prison. Id. at 47, 54. Williams took his little brother to a

friend’s house a block away. Id. at 55. When he returned home about an hour

later, Williams found blood stains on the walls and on the carpet by the couch

in the living room. Id. at 57–58. Although no one was home when he returned,

                                      5
    Case 4:21-cv-01641 Document 7 Filed on 05/19/21 in TXSD Page 6 of 30




it appeared as though someone had tried to clean the stains out of the carpet.

Id. at 56–58. Greg Hilbeig, a criminologist with the DPS crime lab, later

corroborated William’s testimony by testifying that the stains found on the

walls, carpet, and couch of the Freeman residence were human blood. Id. at

168–78.

      David Walker, a captain with the Wise County Sheriff’s Department,

testified about the investigation into the Sanders/Peoples murders. Id. at 66–

97. After investigating the case for several months and getting very few leads,

a break in the case happened when Detective Gates informed him that Jones’s

sister, Keisha Jones, may have some information about the murders. Id. at 94–

95. After speaking with Keisha, Walker began preparing an arrest warrant for

Ricky “Red” Roosa, while another investigator working on the case, Texas

Ranger Lane Akin, began working on a search warrant for Jones’s residence.

Id. at 96, 128. On the morning of September 22, 1999, Ranger Akin and other

officers executed a search of Jones’s residence. Id. at 131–33. Ranger Akin then

left the house about an hour later to go interview Jones, who was already in

custody at the time for the instant offense. Id. at 134–35. When he arrived at

the jail, Ranger Akin informed Jones that he was investigating the

Sanders/Peoples murders, but Jones denied having any involvement at that

point. Id. at 137–38. However, after Ranger Akin told Jones that “Red” had



                                       6
    Case 4:21-cv-01641 Document 7 Filed on 05/19/21 in TXSD Page 7 of 30




already placed the blame on him, Jones gave the following confession, which

Ranger Akin read to the jury:

     Me and Red were heading to my house; his car broke. We walked
     to my house. Red asked if I knew someone with money. We had
     done some business with Little Boo. I beeped Little Boo, Clark
     Peoples. Red said he was going to hide behind the door. I was
     hoping that Little Boo was by himself, but Marc Sanders was with
     him. Little Boo walked in by himself. Marc stayed in the car; a
     smoked gray Altima. When Little Boo walked in, Red, Ricky, hit
     him, Little Boo, with a barbell. He hit him more than three times.
     Little Boo was hollering. He fell to the floor. Red told me to grab
     him and hold him. I held Little Boo down while Red choked him
     with his hands. Red starting hitting Little Boo harder and harder.
     Red was hyped from this shit. Red told me to bring a belt to tie
     Little Boo. I took a braided leather belt out of my pants. Red tied
     Little Boo with the belt. Red told me to help move Little Boo out of
     sight. We moved Little Boo in the back room. Little Boo was
     wearing some white shoes, blue Dickey pants, and a sky blue shirt.
     Red told me to holler at Marc and have him come, I did. Marc came
     in the house and Red hit him in the head with a barbell. Red was
     mad because it took Marc a long time to give up. Red kept on
     hitting Marc until he fell. Red took the barbell and pushed it down
     against Marc’s neck. He told me to bring something to tie Marc up
     with. I brought him a white extension cord. We tied him up. Red
     told me to drive around back in Little Boo’s car, and I did. I opened
     the trunk. We put Little Boo in the truck. Red opened the back
     door and we tried putting Marc in the backseat. Marc was heavy
     but we got him in there. We went in the house and cleaned up.
     Marc had a necklace, a rope, gold, Marc had a ring, gold, and a
     pager. Clark had two or three rings. One of them was gold and the
     other was diamond and gold. Clark had a gold and diamond cross
     necklace. Clark had a pager. They had two or three hundred
     dollars or a little bit more. They had two hundred dollars or more
     in crack cocaine. After they were loaded into the car Red said he
     knew a place, and he told me to drive. I drove through Lake Worth
     and we drove to a river. They had a van there, so I didn’t know the
     neighborhood and so Red drove. We drove around getting high.
     Then we came back and basically we pushed them down a hill into
     the river. I think there was a bridge close by. I walked in the water

                                      7
    Case 4:21-cv-01641 Document 7 Filed on 05/19/21 in TXSD Page 8 of 30




      and pushed them a little farther Then he drove to the other side
      where there was a trail. We dumped everything in the river,
      towels, clothes and the barbell. After we dumped all that in the
      river, he drove to a friend’s house. He told me to stay in the car. It
      was like a trailer-type home in the area. He came back out and
      then we headed to the store and bought some cleaning stuff. It was
      like dusk. It was a hardware-type store. We drove to some
      apartments in the area. We cleaned out the car. We walked to a
      friend’s house. We had waited on someone else but they never
      came, so we paid this other friend to drove us back to Fort Worth.
      He was kind of big and he had a white or gray van. He Red, pawned
      the jewelry in Wise County or Azle or Lake Worth.

34 RR 138–47; SX 133.

      The State provided further proof of Jones’s participation in the

Sanders/Peoples murders through cross-examination of two defense witnesses,

Paula Freeman and Keisha Jones. Freeman testified that she found blood

stains on the walls and the carpet of her house when she came home on June

5, 1999, but that she did not call the police. Id. at 14-15. Instead, she called

Jones, who told her that he had been in a fight with his friend. Id. at 15. The

next time she saw Jones, he asked for money so that he could leave town. Id.

at 16. Keisha Jones admitted on cross-examination that Jones had talked to

her about the Sanders/Peoples murders, and testified that Jones told her that

he was talking to Peoples in the living room when Red came from behind and

hit Peoples over the head with a barbell. Id. at 91. According to Keisha, Red

then told Jones to “finish what he started” or else he would hurt Freeman and

her sons. Id. at 91, 94. Keisha stated that she had not mentioned this threat to


                                        8
     Case 4:21-cv-01641 Document 7 Filed on 05/19/21 in TXSD Page 9 of 30




Ranger Akin when she gave her original statement because the police scared

her. Id. at 92. Although she had also told the Rangers that Sanders was forced

to sit on the couch and watch while they killed Peoples, Keisha testified that

she was “mistaken” and later learned from Paula Freeman that Sanders had

remained in the car while Peoples was being bludgeoned to death, and that

Jones later went out to retrieve Sanders from the car. Id. at 96–100. She was

also “mistaken” when she told the Rangers that Jones and Red had committed

the murders for money, jewelry, and crack, and explained that these things

were only taken after the fact. Id. at 97–98.

      B.    Evidence presented by the defense in mitigation

      In his defense, Jones called Paula Freeman to testify on his behalf.

Freeman stated that she and her children had lived with Jones about three or

four years and that they considered Jones to be just a like a father. 34 RR 208.

Although Jones had a drug problem, he tried to keep that away from her and

her children. 35 RR 6–7. Freeman stated that Jones was trying to stay away

from the gang and out of trouble, but that he was heavily influenced by Red.

Id. at 11–12. According to her, all of the things Jones had done wrong were

because of Red’s influence, and he would not have been where he is now had it

not been for Red. Id. Freeman stated that she and her children all loved Jones,

and that he was a “really good person” who just “went the wrong way.” Id. at

9.

                                       9
    Case 4:21-cv-01641 Document 7 Filed on 05/19/21 in TXSD Page 10 of 30




      On cross-examination, Freeman stated that Jones had never been

violent with her or her children, and that the only times Jones had ever been

violent in her presence were when he did violence to himself. Id. at 19.

According to Freeman, Jones would yell at himself in the mirror or hit himself

in the head whenever things were not going right for him, and she had

witnessed him beat himself up with an iron and burn himself with cigarettes

on various occasions. Id. at 20–22. When he acted this way, Freeman stated

that it was like another personality had taken over in order to protect Jones.

Id. at 23. She first noticed this new personality—“James”—sometime in 1998,

and he only seemed to appear when Jones was stressed out and on drugs. Id.

at 23–24, 31–32. “James” also never seemed to appear unless Jones was in

trouble for something. Id. at 32-33.

      Jones’s sister, Keisha, testified on his behalf at the punishment phase as

well. Keisha stated that she and her three siblings, including Jones, hardly

ever stayed with their mother because she was a crack addict and that their

father treated Jones as if Jones wasn’t his child. Id. at 51–54. When they did

stay with their mother, her stepbrothers would lock themselves in the back

room with Keisha and Jones and make them have sex while the stepbrothers

watched. Id. at 68–69. At that time, she was ten or eleven years old and Jones

was seven or eight. Id. Keisha then testified that Jones first started using

drugs when he was about thirteen, and that she had seen Jones talk to himself

                                       10
    Case 4:21-cv-01641 Document 7 Filed on 05/19/21 in TXSD Page 11 of 30




and physically abuse himself on several occasions by hitting, burning, or even

shooting himself. Id. at 70–71. Like Freeman, Keisha blamed Jones’s violent

behavior on his alter-ego, “James,” who she stated would only come around

when Jones was on drugs. Id. at 74. She also stated that Jones was a different

person before he met Red, and that his drug habit worsened after they started

hanging out together. Id. at 75–77.

      The defense then called Dr. Raymond Finn, a clinical psychologist who

interviewed Jones and his family and gave Jones a battery of tests. Dr. Finn

testified that in his opinion, Jones probably did not have a “full blown” multiple

personality syndrome, but there was evidence of some kind of dissociative

process that manifested itself in the form of an alter-ego. Id. at 148, 151. He

believed   that   this   alter-ego—“James”—was       the   personality   actually

responsible for Berthena Bryant’s murder and that Jones had little or no

ability to control James’s violent tendencies. Id. at 157. Dr. Finn testified that

he thought Jones was very remorseful for what he had done, and that he could

“work through” his problems through psychotherapy and by refraining from

using drugs. Id. at 161-62. According to Dr. Finn, Jones had only a moderate

to low risk for future violence. Id. at 163.

      C.    The State’s rebuttal case

      In rebuttal, the State called their own clinical psychologist, Dr. Randall

Price, who had interviewed and evaluated Jones. Dr. Price testified that he did

                                        11
       Case 4:21-cv-01641 Document 7 Filed on 05/19/21 in TXSD Page 12 of 30




not believe that Jones had a mental disorder, and was skeptical that the

dissociative identity disorder discussed by Dr. Finn even exists. 36 RR 31–50.

He was also very skeptical of the existence of “James,” as the fact that he only

appears when Jones is on drugs or in some kind of trouble indicates that he is

using this identity to avoid responsibility. Id. at 53–56. Dr. Price agrees that

Jones does have a personality disorder—among other things, the fact that he

has little or no conscious and fails to accept responsibility indicate that he is a

psychopath. Id. at 57–90. But according to Dr. Price, Jones’s violent tendencies

were not a product of an abusive or neglectful childhood, but rather are more

likely caused by Jones’s drug addiction and the fact that he is a psychopath.

Id. In his opinion, the results of a variety of tests he administered to Jones

indicate there is a significant probability that Jones will commit violent acts

in the future, no matter where he is located. Id. at 90.

III.    Procedural History

        The Fifth Circuit Court of Appeals summarized Jones’s case history as

follows:

        Jones was convicted by a Texas jury of capital murder and
        sentenced to die. [Jones v. State, 119 S.W.3d 766, 770 (Tex. Crim.
        App. 2003).] The [CCA] affirmed his conviction and sentence. [Id.]
        The United States Supreme Court denied certiorari. [Jones v.
        Texas, 542 U.S. 905 (2004).] Jones then filed a state petition for
        habeas corpus, which the [CCA] denied. [Ex parte Jones, No. WR–
        57,299–01, 2005 WL 2220030 (Tex. Crim. App. Sept. 14, 2005).]



                                        12
    Case 4:21-cv-01641 Document 7 Filed on 05/19/21 in TXSD Page 13 of 30




      Jones filed a federal petition for habeas corpus in the Northern
      District of Texas. [Jones v. Quarterman, No. 4:05-cv-6384, 2007
      WL 2756755 (N.D. Tex. Sept. 21, 2007).] His petition was
      dismissed as time-barred. [Id.] The district court appointed new
      counsel and vacated its dismissal to give Jones a chance to
      respond. [Jones v. Quarterman, No. 4:05-cv-6384, 2008 WL
      4166850 (N.D. Tex. Sept. 10, 2008); see Jones v. Quarterman, No.
      4:05-cv-638, ECF Nos. 31, 43.] After his response, his petition was
      again dismissed as time-barred. [Jones v. Quarterman, No. 4:05-
      cv-638, 2009 WL 559959 (N.D. Tex. June 17, 2010).] Jones
      appealed, and we vacated and remanded for reconsideration in
      light of the principles of equitable tolling announced in the
      Supreme Court’s then-recent decision Holland v. Florida[, 560
      U.S. 631 (2010)]. [Jones v. Thaler, 383 F.App’x 380, 380 (5th Cir.
      2010) (unpublished).] On remand, the district court found that no
      grounds existed for equitable tolling and once again dismissed
      Jones’s federal habeas petition as time-barred. [Jones v. Stephens,
      No. 4:05-cv-638, 2013 WL 4223968 (N.D. Tex. Aug. 15, 2013).]
      Then on Jones’s motion to alter judgment, the district court
      reversed course, persuaded that equitable tolling relieved Jones’s
      petition from the AEDPA limitations bar. [Jones v. Stephens, 998
      F.Supp.2d 529 (N.D. Tex. 2014).] It granted leave to file an
      amended petition for federal habeas with additional briefing by
      both parties. [Id.]
Jones v. Davis, 673 F. App’x 369, 371 (5th Cir. 2016) (footnotes replaced by

citations).

      Following that briefing, the district court denied Jones’s federal habeas

petition and a certificate of appealability (COA). Jones v. Stephens, 157 F.

Supp.3d 623 (N.D. Tex. 2016). The Fifth Circuit granted a COA on one of two

issues raised by Jones—his claim that his confession was erroneously admitted

at sentencing—and the district court’s denial of investigative funding, but

ultimately the court affirmed the district court’s denial and again on petition
                                      13
    Case 4:21-cv-01641 Document 7 Filed on 05/19/21 in TXSD Page 14 of 30




for rehearing and rehearing en banc. Jones v. Davis, 673 F. App’x at 376; Jones

v. Davis, 922 F.3d 271 (5th Cir. 2019); Jones v. Davis, 927 F.3d 365 (5th Cir.

2019). This Court denied Jones’s petition for certiorari for both his appeal of

the Fifth Circuit’s partial denial of a COA and its affirmance of the district

court’s denial of relief. Jones v. Davis, -- U.S. --, 137 S. Ct. 2188 (2017); Jones

v Davis, -- U.S. --, 140 S. Ct. 2519 (2020).

      On November 18, 2020, the Criminal District Court No. 1 of Tarrant

County entered an order setting Jones’s execution date for May 19, 2021. On

April 19, 2021, Jones sought to intervene and moved for a stay of execution in

Busby v. Collier, et al., No. 4:21-cv-00297 (N.D. Tex.) on the basis of his denied

request for a spiritual advisor to be present in the execution chamber. ECF

Nos. 31, 32. But he moved for voluntary dismissal on May 12, 2021, after the

Texas Department of Criminal Justice – Correctional Institution Division

(TDCJ) approved his spiritual advisor to be present. ECF No. 46. The district

court granted Jones’s motion. ECF No. 47.

      While those motions were pending, Jones filed a second state habeas

application for writ of habeas corpus; the CCA dismissed that application as

an abuse of the writ under Texas Code of Criminal Procedure art. 11.071 § 5.

Pet. Cert. App. 001–002 (Ex parte Jones, No. WR-57,299-02 (Tex. Crim. App.

May 12, 2021)).



                                        14
     Case 4:21-cv-01641 Document 7 Filed on 05/19/21 in TXSD Page 15 of 30




      On May 17, 2021, Jones filed in the Fifth Circuit a motion for

authorization to file a successive petition and motion to stay his execution. The

Fifth Circuit denied his motions on May 18, 2021. In re Jones, No. 21-10507.

Also on May 17, 2021, Jones filed in the Supreme Court a petition for certiorari

and an application for a stay of execution. That petition is still pending.

                                 ARGUMENT
I.    Jones Is Not Entitled to a Stay of Execution.


      A.    Standard of review

      A stay of execution is an equitable remedy. Hill, 547 U.S. at 584. “It is

not available as a matter of right, and equity must be sensitive to the State’s

strong interest in enforcing its criminal judgments without undue interference

from the federal courts.” Id. (citing Nelson, 541 U.S. at 649–50). “It is well-

established that petitioners on death row must show a “reasonable probability”

that the underlying issue is “sufficiently meritorious” to warrant a stay and

that failure to grant the stay would result in “irreparable harm.” Barefoot v.

Estelle, 463 U.S. 880, 895 (1983), superseded on other grounds by

28 U.S.C. § 2253(c)(2). Indeed, “[a]pplications for stays of death sentences are

expected to contain the information and materials necessary to make a careful

assessment of the merits of the issue and so reliably to determine whether

plenary review and a stay are warranted.” Id. To demonstrate an entitlement

to a stay, a petitioner must demonstrate more than “the absence of frivolity” or

                                       15
    Case 4:21-cv-01641 Document 7 Filed on 05/19/21 in TXSD Page 16 of 30




“good faith” on the part of petitioner. Id. at 892–93. Rather, the petitioner must

make a substantial showing of the denial of a federal right. Id. In a capital

case, a court may properly consider the nature of the penalty in deciding

whether to grant a stay, but “the severity of the penalty does not in itself

suffice.” Id. at 893. The State’s “powerful and legitimate interest in punishing

the guilty,” as well as its interest in finality, must also be considered, especially

in a case such as this where the State and victims have for years borne the

“significant costs of federal habeas review.” Herrera v. Collins, 506 U.S. 390,

421 (1993) (O’Connor, J., concurring); Calderon v. Thompson, 523 U.S. 538, 556

(1998) (both the State and the victims of crime have an important interest in

the timely enforcement of a sentence).

      Thus, in deciding whether to grant a stay of execution, the Court must

consider four factors: “(1) whether the stay applicant has made a strong

showing that he is likely to succeed on the merits; (2) whether the applicant

will be irreparably injured absent a stay; (3) whether issuance of the stay will

substantially injure the other parties interested in the proceeding; and (4)

where the public interest lies.” Nken v. Holder, 556 U.S. 418, 434 (2009)

(quoting Hilton v. Braunskill, 481 U.S. 770, 776 (1987)); see also Buxton v.

Collins, 925 F.2d 816, 819 (5th Cir. 1991).




                                         16
    Case 4:21-cv-01641 Document 7 Filed on 05/19/21 in TXSD Page 17 of 30




      B.    Jones has not made a strong showing that he will succeed
            on the merits.


      Given the legally and factually deficient nature of his claim for relief,

Jones fails to show that there is any significant possibility that he will succeed

on the merits. Jones’s failure to offer a sound claim for relief therefore supports

the denial of a stay of execution.

            1.     Texas’s clemency procedures meet the Supreme
                   Court’s due-process requirements.


      “[P]ardon and commutation decisions are rarely, if ever, appropriate

subjects for judicial review.” Ohio Adult Parole Auth. v. Woodard, 523 U.S. 272,

276 (1998) (Rehnquist, J.C., with three justices joining and four justices

concurring in result) (citing Connecticut Bd. of Pardons v. Dumschat, 452 U.S.

458, 464 (1981)). Due process is not violated where the clemency procedures do

no more than confirm that clemency powers are committed, “as is our

tradition,” to the authority of the executive. Id. An inmate has no substantive

expectation of clemency. Id. at 283. “[C]lemency [is] a prerogative granted to

executive authorities . . . . It is not for the Judicial Branch to determine the

standards for this discretion.” Cavazos v. Smith, 565 U.S. 1, 9 (2011). “If the

clemency power is exercised in either too generous or too stingy a way, that

calls for political correctives, not judicial intervention.” Id. Clemency

proceedings involve no “objective factfinding.” Dumschat, 452 U.S. at 464


                                        17
    Case 4:21-cv-01641 Document 7 Filed on 05/19/21 in TXSD Page 18 of 30




(addressing commutation and parole issues). The decisions also involve “purely

subjective evaluations and predications on future behavior.” Id. Such matters

involve not questions of fairness but of grace.

       Nevertheless, although four justices of the Supreme Court found a death-

sentenced inmate’s life interest to be insufficient to warrant due process

protection, a majority of the Court has found that such an inmate has not been

deprived of all of his life interest. Woodard, 523 U.S. at 289. Thus, in her

concurring Woodard opinion, in which she was joined by three other justices,1

Justice O’Connor stated that “some minimal procedural safeguards apply to

clemency proceedings.” Id. (emphasis in original). Those minimal safeguards

are not specified, except to cite flipping a coin or arbitrarily denying any access

to the clemency process as examples of situations warranting judicial

intervention. Id. Even applying her due process standard, however, Justice

O’Connor found that Ohio’s clemency procedure, including the notice of

hearing and the opportunity to interview, comported with due process. Id. at

290.

       The Fifth Circuit has also interpreted the due-process requirements in

clemency cases narrowly. In Faulder v. Texas Bd. of Pardons & Paroles, the




1     In his dissent, Justice Stevens provided the fifth vote in favor of due process
applying to clemency proceedings; however, he would go further than “minimal”
procedures.
                                         18
    Case 4:21-cv-01641 Document 7 Filed on 05/19/21 in TXSD Page 19 of 30




petitioner argued that the Texas Board of Pardons and Paroles’ procedures did

not comport with the minimal due-process standard set forth in Woodard. 178

F.3d 343, 344 (5th Cir. 1999). The petitioner in Faulder claimed that he

received inadequate notice of issues that Board would consider and that it

acted in secrecy—not holding hearings, not providing reasons for its decisions,

and not keeping records. Id. The Fifth Circuit rejected the petitioner’s

arguments, holding that petitioner’s clemency experience did not meet the “low

threshold of judicial reviewability” mentioned by Justice O’Connor in her

“narrow view of judicial intervention.” Id. The Fifth Circuit noted further:

      Procedural due process is an inherently flexible concept. And
      [Woodard] emphasizes that extra flexibility is require when, as
      here, the criminal process has reached an end and a highly
      individualized and merciful decision like executive clemency is at
      issue.

Id. at 345. Thus, the Board’s actions complied with the constitutional minimum

set forth in Woodard.

      The Fifth Circuit has consistently applied the Supreme Court’s

standards to find a lack of due process problems with state clemency

procedures. See Tamayo v. Perry, 553 F. App’x 395 (5th Cir. 2014); Turner v.

Epps, 460 F. App’x 322, 331 (5th Cir. 2012) (per curiam); Roach v. Quarterman,

220 F. App’x 270, 275 (5th Cir. 2007) (denying a certificate of appealability

where Texas procedures “do not resemble flipping a coin” and petitioner failed


                                      19
    Case 4:21-cv-01641 Document 7 Filed on 05/19/21 in TXSD Page 20 of 30




to provide evidence that he was denied access to the clemency process or that

a clemency decision would be made arbitrarily); Sepulvado v. La. Bd. of

Pardons & Parole, 171 F. App’x 470, 472–73 (5th Cir. 2006) (per curiam)

(holding that petitioner failed to prove that Louisiana’s failure to guarantee a

clemency hearing violated due process and thus did not meet the “highly

deferential Faulder standard of review”).

      The judiciary has a “narrow role in the uniquely executive task of

considering clemency[.]” Tamayo, 553 F. App’x at 402; see also Faulder, 178

F.3d at 344–45; Moody v. Rodriguez, 164 F.3d 893 (5th Cir. 1999). To the

extent that Texas clemency proceedings are subject to due process guarantees,

the procedures meet those guarantees set out by the Supreme Court.

            2.    Jones’s equal protection claim is baseless, conclusory,
                  and speculative.


      In Woodard, the Chief Justice noted that the Court left open the question

of whether “a defendant would be entitled to raise an equal protection claim in

connection with a clemency decision.” 523 U.S. at 276 n.1; Young v. Gutierrez,

et. al, 895 F.3d 829, 831 n.9 (5th Cir. 2018) (assuming without deciding that

defendant can raise equal protection claim in response to clemency decision).

But even assuming arguendo that equal protection applies to clemency

decisions, Jones abjectly fails to make the case that he was discriminated

against on the basis of his race. Jones provides no evidence of racially

                                      20
    Case 4:21-cv-01641 Document 7 Filed on 05/19/21 in TXSD Page 21 of 30




discriminatory statements made by any member of the Board. There is no

discriminatory language in the Board’s decision—on the contrary, the Board’s

policy and members’ voting sheets expressly require the Board members to

disavow any reliance on race in reaching their decision. See Exhibits A and B.

      Instead of offering direct evidence of bias, Jones instead points to the

commutation of Thomas Whitaker’s death sentence on February 22, 2018.

Specifically, Jones alleges that he and Whitaker are similarly situated because

Whitaker’s father, who was also one of Whitaker’s victims, forgave Whitaker

and opposed the death penalty, and here, the surviving family of Berthena

Bryant, also oppose the death penalty for Jones. ECF No. 3 at 6. Jones

speculatively argues that the Board’s vote in his case “has the appearance of

being corrupted by racial discrimination.” Id. at 3. However, as shown below,

Jones’s speculative and conclusory allegations are not tenable under the

relevant case law.

      As explained by the Fifth Circuit:

      “[T]he Equal Protection Clause protects individuals from
      governmental action that works to treat similarly situated
      individuals differently.” John Corp. v. City of Houston, 214 F.3d
      573, 577 (5th Cir. 2000). In addition, the main purpose of the Equal
      Protection Clause is to prevent official conduct that discriminates
      on the basis of race. Washington v. Davis, 426 U.S. 229, 239 (1976).
      “To state a claim of racial discrimination under the Equal
      Protection Clause and section 1983, the plaintiff ‘must allege and
      prove that [she] received treatment different from that received by
      similarly situated individuals and that the unequal treatment

                                      21
    Case 4:21-cv-01641 Document 7 Filed on 05/19/21 in TXSD Page 22 of 30




      stemmed from a discriminatory intent.’” Priester v. Lowndes
      Cnty., 354 F.3d 414, 424 (5th Cir.2004) (quoting Taylor v.
      Johnson, 257 F.3d 470, 473 (5th Cir. 2001) (per curiam)); see
      also Village of Arlington Hts. v. Metro. Housing Dev. Corp., 429
      U.S. 252, 265 (1977) (“Proof of racially discriminatory intent or
      purpose is required to show a violation of the Equal Protection
      Clause.”).
Bowlby v. City of Aberdeen, Miss., 681 F.3d 215, 227 (5th Cir. 2012).

      And, in general, a complaint will not survive a motion to dismiss unless

it pleads sufficient facts to allow the court to draw a reasonable inference that

the defendant is liable for the alleged misconduct. Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). The allegations stated in the complaint must be enough to

“raise a right to relief above the speculative level[.]” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007). “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Iqbal, 556

U.S. at 678. To survive a motion to dismiss, the complaint must provide “more

than a sheer possibility that a defendant has acted unlawfully.” Id. (citation

omitted). “Where a complaint pleads facts that are merely consistent with a

defendant’s liability, it stops short of the line between possibility and

plausibility of entitlement to relief.” Id. (citations and internal quotations

omitted).

      For instance, in Bowlby, the Fifth Circuit noted:

      Here, Bowlby’s equal protection allegations are as follows:
      “Plaintiff is a white person. The Defendants have not closed any
      business of a black person or alleged failure to comply with laws

                                        22
    Case 4:21-cv-01641 Document 7 Filed on 05/19/21 in TXSD Page 23 of 30




      and regulations even though such non-compliance with laws and
      regulations by black businesses exist.” This is insufficient to “state
      a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).
Bowlby, 681 F.3d at 227.

      In McCleskey v. Kemp, 481 U.S. 279, 292 (1987), the Supreme Court held

that in order to establish an equal protection violation in the analogous context

of prosecutorial discretion2 in capital sentencing, a defendant must prove that

the decisionmakers in his case acted with a discriminatory purpose. See also

White v. Thaler, 522 F. App’x 226, 235 (5th Cir. 2013) (unpublished) (“A

defendant claiming an equal protection violation in a death penalty case must

prove that the prosecutor acted with a discriminatory purpose in that

particular case.”); Hughes v. Dretke, 160 F. App’x 431, 436 (5th Cir. 2006)

(petitioner presented no direct evidence that conviction obtained as a result of

racially discriminatory practice). “Exceptionally clear proof” is therefore

required before courts will infer abuse of prosecutorial discretion. McCleskey,

481 U.S. at 297.

      Jones’s proof is not clear or even remotely compelling. “[Jones]’s

conclusory assertions that he was treated differently than other similarly



2       Like clemency decisions, the sound exercise of prosecutorial discretion is a core
constitutional function of the executive branch of government, is essential to
protecting societal interests in the effective enforcement of criminal law, and is thus
ill-suited to judicial review. United States v. Armstrong, 517 U.S. 456, 464–65 (1996);
Wayte v. United States, 470 U.S. 598, 607 (1985); United States v. Goodwin, 457 U.S.
368, 382 (1982).
                                           23
    Case 4:21-cv-01641 Document 7 Filed on 05/19/21 in TXSD Page 24 of 30




situated inmates are insufficient to state an equal protection claim.” Clark v.

Owens, 371 F. App’x 553, 554 (5th Cir. 2010) (citing Brinkmann v. Johnston,

793 F.2d 111, 113 (5th Cir. 1986)). Whitaker and Jones are not even slightly

comparable—Whitaker’s case was sui generis. Governor Abbott’s proclamation

explains at least some of the reasons that clemency was granted in that case.

Proclamation      by     the    Governor      of     Texas,     available    at

https://gov.texas.gov/uploads/files/press/Governor_Abbott_Commutes_Senten

ce_Of_Thomas_Whitaker_02222018.pdf (last accessed July 13, 2018); see also

Whitaker v. Davis, 853 F.3d 253, 255 (5th Cir. 2017). The differences between

Jones and Whitaker are striking.

      First and most importantly, Whitaker orchestrated the killing of his

family for pecuniary gain. Id. A man recruited by Whitaker killed Whitaker’s

mother and brother, but Whitaker’s father survived the attempt on his life. Id.

Despite his son’s actions, Whitaker’s father forgave his son and opposed his

execution. Id. By executing his son, the State would have effectively victimized

Whitaker’s father a second time. Whitaker’s father was also a direct victim of

Whitaker’s crime and was wounded during the killings. Bryant’s relatives,

while doubtlessly suffering from the loss of their family member, were not

themselves attacked by Jones. The unusual facts of Whitaker’s case are not

repeated here and, in fact, may never be repeated.

      Second, the Governor’s proclamation clearly notes that Whitaker was not

                                      24
    Case 4:21-cv-01641 Document 7 Filed on 05/19/21 in TXSD Page 25 of 30




the triggerman. In contrast, Jones beat his aunt to death with a baseball bat.

See Jones, 119 S.W.3d at 770–71.

      Third, although not mentioned by the Governor’s proclamation,

Whitaker’s criminal history outside of his family’s murders and associated

actions was minimal. Whitaker v. Davis, No. 16–70013 (Appellee’s Brief at 22–

23). Jones has an extensive criminal history unrelated to Bryant’s murder,

including the murder of two other men. See Statement of the Case, Section

II(A), supra.

      The comparison of the relative merits of Jones’s and Whitaker’s clemency

cases is inappropriate for this Court to engage in and calls into question the

separation of powers. Rightfully, this job belongs to the people’s elected

executives. But even if the Court wished to compare their clemency cases,

Jones’s case is far weaker than Whitaker’s. And, even so, as described by

Justice Sotomayor, “[e]xecutive clemency is fundamentally unpredictable.

Clemency officials typically have ‘complete discretion’ to commute a

defendant’s sentence based on ‘a wide range of factors not comprehended by

earlier judicial proceedings and sentencing determinations.’” Holiday v.

Stephens, 136 S. Ct. 387 (2015) (Sotomayor, J., dissenting) (citing Woodard,

523 U.S. at 278, 281; Tex. Const., Art. IV, § 11; Tex. Code Crim. Proc. Ann.,

Art. 48.01 (Vernon Supp. 2014)); see also Workman v. Summers, 111 F. App’x

369, 371 (6th Cir. 2004) (stating that a federal court is not authorized to review

                                       25
    Case 4:21-cv-01641 Document 7 Filed on 05/19/21 in TXSD Page 26 of 30




the substantive merits of a state clemency proceeding, but rather is authorized

to the limited inquiry of determining whether some minimal procedural

safeguards existed).

      Finally, the Defendants have submitted as exhibits the blank voting

sheets that were provided to the Board members in Jones’s case and the

Board’s general policy concerning clemency cases. The policy statement

explicitly states that the “[t]he Board shall not discriminate against any

applicant because of race, color, disability, sex, religion, age, national origin, or

genetic information.” Exhibit A. And the blank individual voting sheets

provided to the Board members in Jones’s clemency explicitly provide that “I

further certify that in arriving at my decision in this matter, I did not give

prejudicial consideration to the race, color, sex, religion, national origin or

political affiliation of the applicant or the victim.” Exhibit B. Thus, to find for

Jones, the Court would have to necessarily determine that at least four of the

six voting Board members were lying when they signed their sheets and

actually voted against clemency for Jones because he is an African-American.

That is untenable. There is no evidence to support such a finding.

      The Fifth Circuit has affirmed a judgment from this district court,

dismissing a similar challenge, finding the plaintiff failed to demonstrate a

likelihood of success on the merits. The appellate court specifically noted:

      [T]he only evidence [the plaintiff] presents in support of his equal

                                         26
    Case 4:21-cv-01641 Document 7 Filed on 05/19/21 in TXSD Page 27 of 30




      protection claim is a comparison to one white prisoner whose
      capital sentence was recently commuted in clemency proceedings.
      Considering that the state has previously commuted the capital
      sentences of other African American males, that [the plaintiff] and
      the white comparator have differing criminal histories, that
      clemency decisions are predicated on “purely subjective
      evaluations and predictions on future behavior,” and that each
      Board member’s signed vote swore that race was not a
      consideration, [the plaintiff] has not made a strong showing that if
      we were to temporarily stay the execution and allow discovery, he
      would find evidence of discrimination.

Young, 895 F.3d at 831-32. Accordingly, Jones cannot show that he is likely to

prevail in his civil rights lawsuit challenging the substantive result of the

Board’s vote. And because Jones cannot show a likelihood of success in his civil

rights lawsuit, he is not entitled to injunctive relief.

      C.    Jones is unlikely to suffer irreparable harm.

      Jones argues that in his Stay Motion that if this Court does not grant a

stay, he will suffer irreparable harm because he will be executed. ECF No. 3 at

6-7. However, this generic assertion is applicable to any execution. In a capital

case, a court may properly consider the nature of the penalty in deciding

whether to grant a stay, but “the severity of the penalty does not in itself

suffice.” Barefoot, 463 U.S. at 893. Moreover, this is a § 1983 lawsuit, which

means that Jones necessarily is not challenging the validity of his sentence

(otherwise, he would be raising a successive habeas claim). If Jones dies, his

sentence has simply been fulfilled. Woodard, 523 U.S. at 283 (“A denial of



                                         27
    Case 4:21-cv-01641 Document 7 Filed on 05/19/21 in TXSD Page 28 of 30




clemency merely means that the inmate must serve the sentence originally

imposed.”). At most, Jones loses an unlikely and unilateral hope for grace.

      D.     The State and the public have a strong interest in seeing
             the state court judgment carried out.

      The State, as well as the public, has a strong interest in carrying out

Jones’s sentence. See Hill, 547 U.S. at 584. The public’s interest lies in

executing sentences duly assessed, and for which years of judicial review have

failed to find reversible error. Indeed, in the twenty-two years since this crime

was committed, Jones has passed through the state and federal collateral

review process. The public’s interest is not advanced by postponing Jones’s

execution any further, and the State opposes any action that would cause

further delay. Martel v. Clair, 565 U.S. 648, 662 (2012) (“Protecting against

abusive delay is an interest of justice.”) (emphasis in original).

      Again, it is no secret that “capital petitioners might deliberately engage

in dilatory tactics to prolong their incarceration and avoid execution of a

sentence of death.” Rhines, 544 U.S. at 277–78. Moreover, “[t]he federal courts

can and should protect States from dilatory or speculative suits[.]” Hill, 547

U.S. 585. Jones offers no evidence of racial animus from any member of the

board and can only speculate that their decision to deny relief stemmed from

his race. This “speculative suit” is precisely the sort of “dilatory tactic” that the

Supreme Court has commanded this Court not to entertain.


                                         28
    Case 4:21-cv-01641 Document 7 Filed on 05/19/21 in TXSD Page 29 of 30




                               CONCLUSION

      For the foregoing reasons, the Defendants ask that the Court deny

Jones’s motion for a stay of execution.

                              Respectfully submitted,


                              KEN PAXTON
                              Attorney General of Texas

                              BRENT WEBSTER
                              First Assistant Attorney General

                              JOSH RENO
                              Deputy Attorney General
                              for Criminal Justice

                              EDWARD L. MARSHALL
                              Chief, Criminal Appeals Division

                              s/ Cara Hanna
                              CARA HANNA
                              Assistant Attorney General
                              Texas Bar No. 24055622
                                    Counsel of Record

                              P.O. Box 12548, Capitol Station
                              Austin, Texas 78711
                              Telephone: (512) 936-1600
                              Fax: (512) 320-8132
                              Email: cara.hanna@oag.texas.gov

                              Attorneys for Defendants




                                          29
    Case 4:21-cv-01641 Document 7 Filed on 05/19/21 in TXSD Page 30 of 30




                       CERTIFICATE OF SERVICE

      I do hereby certify that on May 19, 2021, I electronically filed the

foregoing pleading with the Clerk of the Court for the U.S. District Court,

Southern District of Texas, using the electronic case-filing system of the Court.

The electronic case-filing system sent a “Notice of Electronic Filing” to the

following attorneys of record, who consented in writing to accept this Notice as

service of this document by electronic means:


      Michael Mowla
      PO Box 868
      Cedar Hill, TX 75106
      michael@mowlalaw.com




                                     s/ Cara Hanna
                                     CARA HANNA
                                     Assistant Attorney General




                                       30
